            Case 2:18-cv-03831-AB Document 113 Filed 12/02/20 Page 1 of 3




                     IN THE UNITED STATES DIRSTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

STEVEN BELT et al.
                                            :
                                            :
                Plaintiffs,                 :      Case No. 2:18-cv-03831-AB
                                            :
       v.                                   :
                                            :
P.F. CHANG’S CHINA BISTRO,                  :
INC.                                        :
                                            :
                Defendant.


                        PLAINTIFFS’ NOTICE OF CONSENT FILING


        PLEASE BE ON NOTICE that, pursuant to 29 U.S.C. § 216(b), Plaintiffs hereby file the

attached Consent Form(s) for the following person(s):

  Last Name          First Name      Filed Consent      Postmark Date
 Najemy             Stephanie             11/30/2020         11/27/2020

Dated: December 2, 2020                          NICHOLS KASTER, PLLP

                                                 s/ Reena I. Desai_______________
                                                 Reena I. Desai, MN Bar # 0388311*
                                                 4700 IDS Center, 80 S. 8th Street
                                                 Minneapolis, Minnesota 55402
                                                 Telephone (612) 256-3244
                                                 Email: rdesai@nka.com
                                                 *Admitted pro hac vice

                                                 Daniel S. Brome, CA Bar No. 278915*
                                                 235 Montgomery Street, Suite 810
                                                 San Francisco, CA 94104
                                                 Telephone: (415) 277-7235
                                                 Email: dbrome@nka.com


                                                 LAW OFFICES OF PETER T. NICHOLL

                                                 Benjamin L. Davis, III
Case 2:18-cv-03831-AB Document 113 Filed 12/02/20 Page 2 of 3




                                  Charles Center South
                                  36 South Charles Street, Suite 1700
                                  Baltimore, MD 21201
                                  Telephone: (410) 244-7005
                                  Facsimile: (410) 244-8454
                                  Email: bdavis@nichollaw.com

                                  SCHALL & BARASCH

                                  Patricia A. Barasch
                                  110 Marter Ave #302
                                  Moorestown, NJ 08057
                                  Telephone: (856) 914-9200
                                  Email: pbarasch@schallandbarasch.com


                                  ATTORNEYS FOR PLAINTIFF
                                  AND THE PUTATIVE COLLECTIVE




                              2
         Case 2:18-cv-03831-AB Document 113 Filed 12/02/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above was filed electronically on

December 2, 2020 pursuant to the service requirements of the ECF/CM for the Eastern District

of Pennsylvania, which will notify all counsel of record.



                                             s/Reena I. Desai
                                             Reena I. Desai




                                                3
